Citation Nr: 0911484	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  07-20 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel




INTRODUCTION

The appellant is the surviving spouse of the Veteran who is 
reported to have had active service from December 1990 to 
June 1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2006 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In November 2005, the Veteran was involved in a fatal motor 
vehicle accident, and at this time he was service connected 
for myocardial infraction residuals, chronic fatigue 
syndrome, and persistent instability of the right knee.  A 
November 2005 autopsy report indicates that alcohol and 
hydrocodone were found around the Veteran's vehicle, and that 
his blood alcohol level was .1 percent.  It is further noted 
that the Veteran's automatic implantable cardiac 
defibrillator did not "fire" on the date of the accident 
and his left main coronary artery was occluded by plaque.  
This report, and the Veteran's death certificate, attribute 
the Veteran's death to multiple blunt force injuries.

In an effort to support her claim for service connection for 
the Veteran's cause of death, the appellant has presented a 
November 2005 medical opinion from Physicians Assistant D. 
Adkisson, indicating the Veteran's death was likely the 
result of a heart attack or stroke.  However, the examiner 
states that his opinion is based on the Veteran's "history 
of coronary artery disease" without identifying what aspect 
of that history increased the likelihood that it caused his 
death in the November 2005 accident, or otherwise providing a 
rationale for his opinion.  The Board does find, however, 
that the present record is sufficient to trigger a duty on 
the part of the VA to obtain an etiological medical opinion 
pursuant to 38 C.F.R. § 3.159(c)(4) (2008).  See McLendon v 
Principi, 20 Vet. App. 79 (2006).  Accordingly, the claim 
must be remanded for the purpose of obtaining such an 
opinion.

A March 2009 statement from the appellant's representative 
also asserts that various pieces of evidence were not 
contained in the representative's requested copy of the 
Veteran's claims folder.  The Board notes December 2008 
correspondence from the VA indicating that 775 pages were 
provided to the representative in October 2008, which 
reasonably included the documentation averred by the 
representative as not provided.  Despite this, while the case 
is in remand status, the AMC/RO should make contact with the 
appellant's representative in an effort to provide any 
records that may have been overlooked in the processing of 
the representative's September 2008 request.  If any 
additional copies are to be provided, the appellant and her 
representative should be advised of any costs associated with 
providing any additional copies.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should make contact with 
the appellant, and her representative, 
in an effort to provide any records 
that may have been overlooked in the 
processing of the representative's 
September 2008 records request, such as 
the evidence cited in the 
representative's March 2009 statement.  
If any additional copies are to be 
provided, the appellant and her 
representative should be advised of any 
costs associated with providing any 
additional copies.  All correspondences 
related to his action should be 
associated with the claims folder.

2.  The claims folder should be 
provided to, and reviewed by, an 
appropriately qualified VA examiner, to 
answer the following questions.  In 
addition to providing a "yes" or 
"no" answer to the questions posed, 
the examiner should comment on the 
medical opinion of Physicians Assistant 
D. Adkisson.  The examiner should 
provide the reasons and basis for the 
opinion given.  

First:  Is it at least as likely as not 
(50 percent probability or greater) 
that a service-connected disability 
caused or contributed to the Veteran's 
death?

If not: In your medical opinion what 
was the likely cause of the Veteran's 
death?

Second:  Is the notation that the 
Veteran's automatic implantable cardiac 
defibrillator did not "fire" on the 
day in question of any significance in 
determining the Veteran's cause of 
death?

3.  Thereafter, the RO should 
readjudicate the claim for compensation 
taking into consideration any 
additional evidence received since the 
issuance of the last supplemental 
statement of the case (SSOC).  If any 
of the benefits sought on appeal remain 
denied, the appellant should be 
provided a SSOC.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



